WOODS, Circuit Judge.
The defendant, Charlie Kirkley, was convicted of having in his possession and transporting intoxicating liquor, and of having in his possession property used in the manufacture of intoxicating liquor. The evidence against him was the finding of a bottle of whisky in his house and a still about 400 yards off by the sheriff of Chesterfield county, in the execution of a search warrant issued by a magistrate. The warrant was not produced, but the evidence tended to show that the affidavit on which it was issued did not set forth “the sources of information, the facts and grounds of belief, upon which the affiant bases his belief,” as seems to he required by the South Carolina statute (Cr. Code 1912, § 836).
*35Assuming the invalidity of the search warrant under which the sheriff found the whisky and still, we think the District Court was nevertheless right in refusing to strike out the evidence and in refusing to direct a verdict of acquittal; The Fourth Amendment of the Constitution of the United States does not protect a citizen from unreasonable searches, except those made or participated in by federal officers or under federal process. The case is controlled by the case of Kanellos v. United States (C. C. A.) 282 Fed. 461, herewith filed.
Affirmed.